Citation Nr: 1545778	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depression with posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for vertigo.  

3. Entitlement to a total disability rating by reason of individual unemployability due to service connected disabilities (TDIU).  

4.  Entitlement to an initial compensable rating for the residuals of a fracture of the left wrist.  

5.  Entitlement to an initial rating in excess of 30 percent for reactive airway disease.  

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

7.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.  

8.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.  

9.  Entitlement to an initial rating in excess of 10 percent for a left calf disability.  

10.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

11.  Entitlement to an initial compensable rating for superficial scars of the left leg.  

12.  Entitlement to an initial compensable rating for superficial scars of the right thigh.  

13.  Entitlement to an initial compensable rating for a right knee disability.  

14.  Entitlement to an initial compensable rating for tension headaches.  

15.  Entitlement to an initial compensable rating for nerve damage of the right thigh.  

16.  Entitlement to an initial compensable rating for a right ankle disability.  

17.  Entitlement to an initial compensable rating for hearing loss of the left ear.  

18.  Entitlement to an initial compensable rating for hypertension with nephropathy.  

19.  Entitlement to service connection for a right bundle branch block.  

20.  Entitlement to service connection for primary snoring.  

21.  Entitlement to service connection for left tibia fracture residuals.

22.  Entitlement to service connection for peptic ulcer disease.  

23.  Entitlement to service connection for exposure to asbestos and benzine.  

24.  Entitlement to service connection for jaundice.  

25.  Entitlement to service connection for opiate dependency.  

26.  Entitlement to service connection for prediabetes.  

27.  Entitlement to service connection for insomnia.

28.  Entitlement to service connection for hereditary hemochromatosis.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1987 to August 1990 and from May 2006 to October 2010.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of January and May 2011 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

It is noted that the Veteran' initially requested to attend a personal hearing before a member of the Board.  In correspondence dated in September 2014, the Veteran's representative withdrew the request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased initial rating for major depression with PTSD, an increased initial rating for vertigo and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

In March 2013 correspondence, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA that the Veteran wished to withdraw his appeal seeking increased initial ratings  for a left wrist disability, reactive airway disease, tinnitus, a right shoulder disability, lumbosacral strain, a left calf disability, a left shoulder disability, superficial scars of the left leg, superficial scars of the right thigh, a right knee disability, tension headaches, nerve damage of the right thigh, a right ankle disability, left ear hearing loss, and hypertension with nephropathy, and service connection for right bundle branch block, primary snoring, status post left tibia fracture, peptic ulcer disease, exposure to asbestos and benzene, jaundice, opiate dependency, prediabetes, insomnia, and hereditary hemochromatosis; there are no questions of fact or law remaining before the Board in these matters.  


CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of increased initial ratings  for a left wrist disability, reactive airway disease, tinnitus, a right shoulder disability, lumbosacral strain, a left calf disability, a left shoulder disability, superficial scars of the left leg, superficial scars of the right thigh, a right knee disability, tension headaches, nerve damage of the right thigh, a right ankle disability, left ear hearing loss, and hypertension with nephropathy, and service connection for right bundle branch block, primary snoring, status post left tibia fracture, peptic ulcer disease, exposure to asbestos and benzene, jaundice, opiate dependency, prediabetes, insomnia, and hereditary hemochromatosis.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Regarding the issues dismissed herein, the facts are not in dispute and resolution of the claims is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


Withdrawal of Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

In September 2014 correspondence, the Veteran's representative stated that the Veteran wished to withdraw his appeal regarding the issues of service connection for a right bundle branch block, primary snoring, status post left tibia fracture, peptic ulcer disease, asbestos and benzene exposure, jaundice, opiate dependency, prediabetes, left wrist fracture, and hereditary hemochromatosis, as well as the issues regarding the awarded ratings for reactive airway disease, tinnitus, a right shoulder disability, a lumbosacral spine disability, a left calf disability, a left shoulder disability, superficial scars of the left leg, superficial scars of the right thigh, a right knee disability, tension headaches, nerve damage of the right thigh, a right ankle disability, left ear hearing loss, and hypertension with nephropathy that were before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider the appeals in these matters, and they are dismissed.  


ORDER

An increased rating for a left wrist disability is dismissed.  

An increased rating for reactive airway disease is dismissed.  

An increased rating for tinnitus is dismissed. 

An increased rating for a right shoulder disability is dismissed.  

An increased rating for a lumbosacral spine disability is dismissed.  

An increased rating for a left calf disability is dismissed.  

An increased rating for a left shoulder disability is dismissed.  

An increased rating for superficial scars of the left leg is dismissed.  

An increased rating for superficial scars of the right thigh is dismissed.  

An increased rating for a right knee disability is dismissed.  

An increased rating for tension headaches is dismissed.  

An increased rating for nerve damage of the right thigh is dismissed.  

An increased rating for a right ankle disability is dismissed.  

An increased rating for left ear hearing loss is dismissed.  

An increased rating for hypertension with nephropathy is dismissed.  

Service connection for right bundle branch block is dismissed.  

Service connection for primary snoring is dismissed.  

Service connection for left tibia fracture residuals is dismissed.

Service connection for peptic ulcer disease is dismissed.  

Service connection for asbestos and benzene exposure is dismissed.  

Service connection for jaundice is dismissed.  

Service connection for opiate dependency is dismissed.  

Service connection for prediabetes is dismissed.  

Service connection for insomnia is dismissed.

Service connection for hereditary hemochromatosis is dismissed.  


REMAND

Review of the record shows that additional development is warranted before the Board may proceed with appellate consideration of the Veteran's remaining claims.  Regarding the Veteran's claim of an initial increased rating for major depression with PTSD, the Veteran's representative has contended that the most recent VA compensation examinations, in 2010 and 2012, are not sufficient for rating purposes in that the symptoms that were noted do not correspond with the Global Assessment of Functioning (GAF) scores that were assigned.  It is asserted that the Veteran described symptoms of depression, memory loss, anxiety, panic attacks, auditory hallucinations, "visions" and suicidal ideation.  As well as leaving his employment when his request to reduce his work hours was not accepted, he also pointed out that the Veteran has been twice divorced and been subject to domestic violence allegations.  As such, he has significant social and occupational impairment.  

Regarding the issue of an initial increased rating for vertigo, the Veteran's representative argues that the Veteran's disability would be more properly rated under the provisions of Meniere's syndrome (Diagnostic Code 6205) instead of peripheral vestibular disorder (Diagnostic Code 6204).  The Board notes that a Meniere 's syndrome rating includes the combination of disabilities for tinnitus and hearing loss as well as vertigo, and that the Veteran has been service connected for tinnitus and left ear hearing loss.  The Board finds that an examination is necessary to ascertain whether the service-connected tinnitus and hearing loss may be associated with the service-connected vertigo and a diagnosis of Meniere's disease is appropriate.   

Finally, in a June 2015 decision, the Social Security Administration (SSA) awarded total disability to the Veteran.  Records pertaining to the award of such benefits by the SSA have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining the proper rating for the disabilities at issue as well as an award of TDIU.  Lind v. Principi, 3 Vet. App. 493, 494 (1992) (The duty to assist requires VA to attempt to obtain records from other Federal agencies, including the SSA, when VA has notice of the existence of such records.)  Thus, the AOJ must request complete copies of the SSA records utilized in awarding the Veteran disability benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the SSA and request copies, for association with the claims folder, of any and all records utilized in the June 2015 disability determination.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a VA mental disorders examination for the purpose of ascertaining the severity of his service-connected major depression with PTSD.  All necessary special studies or tests are to be accomplished.  All findings should be reported in detail.  The examiner should also comment on the 2010 and 2012 compensation examinations and whether the findings presented therein are consistent with the GAF scores assigned.  The examiner is requested to comment on functional impairment caused solely by the Veteran's major depression with PTSD relative to his ability to obtain and maintain substantially gainful employment.  For any psychiatric disorder other than major depression with PTSD that is identified, the examiner should state what, if any, additional disability is associated with the disability.  All opinions should be supported by a written rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file should be made available to the examiner for review in connection with the examination.  

3.  Following completion of the development requested in paragraph 1, above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his vertigo.  With consideration of the service-connected tinnitus and left ear hearing loss, the examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's disability may be more appropriately classified as Meniere's syndrome.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


